139 F.3d 905
NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.Lazarus KIPKIRWA, Plaintiff-Appellant,v.SANTA CLARA COUNTY DEPARTMENT OF SOCIAL SERVICES, et al.,Defendants-Appellees.
No. 97-15373.D.C. No. CV-95-20659-JW.
United States Court of Appeals, Ninth Circuit.
Submitted February 9, 1998.**Decided Feb. 19, 1998.

Appeal from the United States District Court for the Northern District of California James Ware, District Judge, Presiding.
Before CANBY, LEAVY and SILVERMAN, Circuit Judges.


1
MEMORANDUM*


2
Lazarus Kipkirwa appeals pro se the district court's dismissal with prejudice of his action against the Santa Clara County Department of Social Services, alleging violations of the First and Fourteenth Amendments and 42 U.S.C. § 1983, when Kipkirwa allegedly was denied food stamps and general assistance.  We conclude the district court did not err by denying Kipkirwa's motion to recuse the district judge for bias and prejudice.  See Liteky v. United States, 510 U.S. 540, 114 S.Ct. 1147, 127 L.Ed.2d 474 (1994).  We further conclude this action was properly dismissed for failure to prosecute when Kipkirwa refused to file before that district judge any response to the County's motions.


3
AFFIRMED.



**
 The panel unanimously finds this case suitable for decision without oral argument.  See Fed.R.App.P. 34(a);  9th Cir.R. 34-4.  Accordingly, Kipkirwa's request for oral argument is denied


*
 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir.R. 36-3